DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  While this is a CONTINUATION application, a double patenting rejection is NOT put forth since the examiner interprets that the claims from this application do not put forth the same inventive concepts (refer to 16/183668).

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112 except for the issue identified below.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 uses the phrase “ 10means for determining that a power allocation for the second transmission 11occasion exceeds a transmit power limitation of the serving cell based at least in part on the 12second TPC command” while dependent claim 18 uses the phrase “means for refraining from applying the second TPC command based at least in 5part on determining that the power allocation for the second transmission occasion exceeds 6the transmit power limitation of the serving cell based at least in part on the second TPC 7 command” and dependent claim 23 uses the phrase  “means for refraining from applying the third TPC command for the second 5transmission occasion based at least in part on receiving the third TPC command within the 6threshold duration of the second transmission occasion”.
	The examiner interprets that figures 5-8 show the UE structure/processors and figures 13-16 show the pseudo-code that performs the method steps in the hardware/processor.
NOTE that phrases such as “means for transmitting” and “means for receiving” are known devices having known structures and not interpreted under 35 USC 112f/6th.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-10, 16-18 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. US 2010/0002616 and further in view of Cai et al. US 2011/0263281 and Laroia et al. US 2005/0036441.
1As per claim 1, Peng et al. US 2010/0002616 teaches a method of wireless communication at a user equipment (UE) – Fig. 10 shows the device/mobile, 2comprising: 
3transmitting, to a base station, a first uplink data message during a first 4transmission occasion on a serving cell based at least in part on a first transmit power control 5(TPC) command (Abstract and Figs 2-5 show a TPC command that is sent to the mobile for it to use for uplink transmissions), ; 
6receiving, from the base station, a second TPC command for a second 7transmission occasion on the serving cell, the second transmission occasion being different 8than the first transmission occasion (Fig. 4 shows receiving TPC commands over a Transmission Time Interval (TTI) and these TPC’s would/can change over the TTI, hence the mobile receives on-going/real-time TPC commands, ie. second, third, etc. TPC commands that are used in a second transmission being different than the first transmission occasion); 
determining that a power allocation for the second transmission occasion 12exceeds a transmit power limitation “for the channel” based at least in part on the second 13TPC command (Figure 11 shows that the UE calculates and adjusts the TPC according to the TPC received and at least the maximal transmission power.  Furthermore, Para’s 87- 92 discuss Figure 12 and teach that the mobile determines if the transmit power (for each uplink channel) exceeds a transmit power limitation (which is inherently set by the serving cell), which reads on the limitation.  NOTE that the claim does not specifically define WHAT this “transmit power limitation of the serving cell” actually is – is it the total transmit power for all users OR just for that one user and their one channel (as per Peng below)?.
[0087] Where, the flow of calculating and adjusting the transmission power of uplink channel used in the next TTI is shown in Fig. 12, which includes the following 4 sub-steps:
[0088] Sub-step 41: Said UE calculates the combined transmission power control command TPC.sub.Adj according to the TPC from Node B in the latest several time slots;
[0089] Sub-step 42: Said UE calculates the transmission power of the uplink channel according to the current transmission powers of the uplink PDPCCH, PE_DPDCH, PE_DPCCH and PHS_DPCCH, the power control adjustment step .DELTA., the combined transmission power control command TPC.sub.Adj of the uplink and the power offset factor .beta. of each uplink channel relative to DPCCH;
[0090] Sub-step 43: The UE checks whether the transmission power of said uplink channel is in the range allowed by each channel, that is, it meets the requirement of the minimal transmission power of each channel and meanwhile does not exceed the maximal transmission power of each channel; if it exceeds the range of transmission power allowed by each channel, the UE will adjust the transmission power to be within the range allowed by each channel;
14Also see Peng’s Claim 11 which teaches:
11. An uplink power control device in a High Speed Packet Access Evolution system, comprising: a module for reading Transmission Power Control used to read Transmission Power Control from Node B in the latest several time slots; a module for reading current transmission power of uplink channel used to read the current transmission power of uplink channel of a User Equipment; a module for reading Enhanced Dedicated Physical Data Channel modulation scheme used to read a modulation scheme of Enhanced Dedicated Physical Data Channel in the next Transmission Time Interval; a module for reading 3GPP release supported by User Equipment used to read a 3GPP release supported by the User Equipment; a module for reading requirements of maximal transmission power and minimal transmission power, power control step and power offset factor used to read requirements of a maximal transmission power and a minimal transmission power, a power control step and a power offset factor .beta. relative to Dedicated Physical Control Channel of uplink channel; a module for calculating uplink channel transmission power used to calculate the transmission power of each uplink channel according to the read TPC, the current transmission power, the requirements of the maximal transmission power and the minimal transmission power, the power control adjustment step and the power offset factor .beta. relative to Dedicated Physical Control Channel of uplink channel; a module for setting uplink channel transmission power used to check the transmission power of each uplink channel and adjust the transmission power exceeding a range allowed by each channel to be within the range, check a total transmission power of uplink channels, and linearly adjust the transmission power of each uplink channel if the total transmission power of uplink channels exceeds the maximal transmission power of the user equipment.
transmitting, to the base station, the second uplink data message during the 15second transmission occasion on the serving cell based at least in part on “system parameters/thresholds” and the determination (Fig. 12 teaches in the 2nd step/box calculating transmission power of the Uplink Channel and 3rd step/box teaches the mobile/UE checking if the transmission power of the uplink channel is within range OR exceeds the transmission power allowed by each uplink channel whereupon it then adjusts the transmission power to be within the range allowed for each channel).
But is silent on 
9receiving, from the base station, control information scheduling a second 10uplink data message for the second transmission occasion on the serving cell; 
(transmitting using) the first TPC 16command and the determination. 
The examiner applies Cai et al. US 2011/0263281 to teach the following limitations
i. With regard to “…9receiving, from the base station, control information scheduling a second 10uplink data message for the second transmission occasion on the serving cell…”, Cai et al. US 2011/0263281 teaches scheduling of uplink channel(s) for data transmission, which would be scheduled for a multitude of uplink data messages:
[0095] Due to the dynamic nature of channel conditions, it may be desirable to feed back the quality metric to the UE via Layer 1 signaling on a fast updating basis. The E-AGCH and the E-RGCH are control channels which may be used for fast grant scheduling for HUSPA uplink data transmission. 
[0110] Since the power of the secondary stream may be adjusted indirectly according to the corresponding MIMO channel conditions, the transmission quality of the secondary stream may be deemed unreliable following the conventional data scheduling procedure. 
[0116] As described herein above, the transmitted power of the secondary stream may be limited to avoid excessive power demand in an ill-conditioned MIMO channel condition. If the power of the secondary stream needs to be limited for a period of time, the UE may choose to perform the E-TFC procedure with exceptions based on the excessive power demand for the secondary stream. For example, the UE may stop scheduling any data over the secondary stream until the secondary ILPC comes back to normal operation, such as when a power down request from a TPC command is received. In another example, the UE may schedule less data using the current power setting of DPCCH as power reference. If excessive HARQ retransmission is observed, or consecutive up TPC commands are received, the UE may stop scheduling any data over the secondary stream until the secondary ILPC recovers its normal operation. 
ii.  With regard to “..determining that a power allocation for the second transmission occasion 12exceeds a transmit power limitation of the serving cell..” (ie. based at least in part on the second 13TPC command), at least Cai et. al. US 2011/0263281 teaches that the UE is informed a priori of the power threshold(s) set by the network.   When used in combination with Peng, one skilled sees that the the cell has informed the UE of it’s power thresholds limits (for a channel, per Peng), then the UE has enough information to determine if it should use the 1st TPC command because the 2nd TPC might be exceeding the threshold value sent from the cell/network:
[0089] An example advantage of dual ILPC configuration for power control is a simpler power reference procedure for other physical channels and less signaling overhead. However, the issue of potentially over-requested power due to weak stream conditions, as mentioned earlier, may need to be addressed. Without loss of generality, assuming that the Node B receiver can identify the stream with stronger reception and associates it to the primary stream, then the transmit power of the secondary stream needs to be monitored and controlled. In accordance with an embodiment, in order to avoid the situation that its transmit power is boosted too high to meet the SIR target due to ill-conditioned MIMO channels, the transmit power of the secondary stream may be limited to a cap. For example, if the gain factor that controls the transmit power of the secondary stream is g.sub.2, the UE may be designed to ignore TPC2 if the feedback corresponds to an up command and g.sub.2 exceeds a predetermined maximum. For example, the predetermined maximum may be a power threshold g.sub.max. The power threshold may be set by the network at RRC configuration and/or may be set in a semi-static manner. The real transmitter power relation with the gain factor g.sub.2 may be calibrated to make the power control meaningful across different UE implementations.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Peng, such that it receives, from the base station, control information scheduling a second 10uplink data message for the second transmission occasion on the serving cell AND determining that a power allocation for the second transmission occasion 12exceeds a transmit power limitation of the serving cell, to provide scheduled communications across the users (per the standard) and within power limits of the serving cell (which optimized communications by minimizing interference).   
With regard to  “…(transmitting using) the first TPC 16command and the determination..”, at least Laroia et al. US 2005/0036441 teaches that if/when a new transmit power (TPC) command exceeds a threshold value, the mobile rejects that command, hence this would inherently require the mobile to use the previous (or current) TPC command (since no other TPC has been identified to the mobile):
[From Para #44]:  “… In one embodiment, the quality information 354 may include a level, which when exceeded results in rejection of the power control command, but when not exceeded results in acceptance of the power control command. In other embodiments, the quality information 354 criteria may include a first threshold level, that when exceeded results in the wireless terminal 300 rejecting and discarding the power control command, a second threshold level, that when not exceeded results in the wireless terminal accepting and using the full power control command, and an intermediate region between the first and second levels where a percentage of the received power control command may be applied”.
EXAMINER’s NOTE:  Power Control inherently uses UP and DOWN values that are/were typically “set values”, such as +1 or -1.  Hence, if the new/second TPC value exceeds the power threshold for the serving cell/BTS, the UE (or BTS) has an option of decreasing the transmit power by a value of -1 (which would inherently be the 1st TPC value if nothing had changed during the transmission time interval).  Takano US 5,924,043 (pertinent but not cited) shows this concept in Figure 31 where TPC values can only change in +1 or -1 increments.   Looking at the figure, if #413 is a TPC value that exceeds the power threshold for the serving cell/BTS, then at least a -1 value would be sent (which sends the TCP back to the previous (or first TPC) value) – see #511 and #512, where #511 is the 2nd TCP value (which exceeds TPC value) and the next TPC value is a -1 which reverts back to the 1st TPC value that was allowable.   
Thusly, one skilled sees that Peng reduces the transmit power to a value that could be the 1st TPC command the Laroia rejects the 2nd/new TPC command as based on Cai’s sending of BTS power limitions, which would result in the UE using at least the previous value.   Takano was pertinent to show that there are only “set values” allowed to increase/decrease the transmit power (+1 or -1) and reverting back one value (ie. a -1) will bring the power back to the 1st TPC that was within the threshold.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it transmits using the first TPC 16command and the determination..”,, to provide the ability to understand if the power will be over the threshold and therefore backoff to the previous TPC command that was within the power limits (ie. 1st TPC).




1As per claims 2, 10, 18 and 25, the combo teaches claim 1/9/17/24, wherein transmitting the second uplink data 2message during the second transmission occasion on the serving cell based at least in part on 3the first TPC command further comprises: 
4refraining from applying the second TPC command based at least in part on 5determining that the power allocation for the second transmission occasion exceeds the 6transmit power limitation of the serving cell based at least in part on the second TPC 7command (See Peng teaches indentifying when the TPC is above/outside a threshold and needs to be adjusted while Laroia taught using (or reverting back) to the 1st TPC value).  

1As per claims 8 and 16, the combo teaches claim 1/9, wherein the second transmission occasion is 2subsequent to the first transmission occasion (both Peng and Choi teach transmission from the mobile to the base station occuring over time, hence the second transmission will always/inherently be after (or subsequent to) the first transmission.

As per claim 9, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore Peng teaches an apparatus (with processor), see Figure 10 and the Summary of Invention (discussing the UE, Para’s 12 to 30).

As per claim 17, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore Peng teaches means for transmitting, receiving and determining, as per Figure 10 showing the UE and Figures 11-12 showing the pseudo-code that is the software/program executed by the UE.

As per claim 24, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore Peng teaches a non-transitory computer-readable medium storing code, the code 2comprising instructions executable by a processor to perform the steps outlined (see Figure 10 showing the UE and Figures 11-12 showing the pseudo-code that is the software/program executed by the UE).

Claim(s) 3-4, 11-12, 19-20 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng/Cai/Laroia and further in view of Takano US 5,924,043.
1As per claims 3, 11, 19 and 26, the combo teaches claim 1/9/17/24, but is silent on wherein transmitting the second uplink data 2message during the second transmission occasion based at least in part on the first TPC 3command further comprises: 
4transmitting the second uplink data message with a transmission power based 5at least in part on a summation of the first TPC command and an accumulation of TPC commands for transmission occasions prior to the first transmission occasion.  
Takano US 5,924,043 teaches (see Figure 31) that the Transmit Power can be increased until it reaches a point that is above a threshold and must be decreased.  Hence, at that peak level where it must be decreased, the transmit power is at a value that includes the 1st TCP and all previous TPC’s (ie. accumulation of all previous TPC’s).  For example, Figure 31 shows #510 and #511 where that “total” TPC is the 1st TPC (#511) and any previous TPC’s (#510), which reads on the claim
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein transmitting the second uplink data 2message during the second transmission occasion based at least in part on the first TPC 3command further comprises 4transmitting the second uplink data message with a transmission power based 5at least in part on a summation of the first TPC command and an accumulation of TPC commands for transmission occasions prior to the first transmission occasion, to provide the ability used the most up-to-date TPC control information (from the recent past AND within power limits) that optimizes communications between the UE and BTS.





1As per claims 4, 12, 20 and 27, the combo teaches claim 3/11/19/26, wherein the transmission power is equal to the 2transmit power limitation of the serving cell (Peng teaches adjusting the power of a/the channel, which is based on taking into account the known (uplink) transmit power limitations of the serving cell.  Cai teaches sending the BTS’s power limitations and Laroia teaches rejecting a value that exceed’s the power limitations).  



Claim(s) 5, 13, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng/Cai/Laroia and further in view of Choi et al. US 2011/0249582.
1As per claims 5, 13, 21 and 28, the combo teaches claim 1/9/17, but is silent on wherein the first uplink data message and the 2second uplink data message are transmitted over a physical uplink shared channel.     
At least Choi et al. US 2011/0249582 teaches the UE receiving a scheduling grant to send data over a physical uplink channel (PUSCH):
[0011] When data to be transmitted occurs, the LTE Release 8 UE receives scheduling information for transmitting a Physical Uplink Shared Channel (PUSCH) in a Physical Downlink Control Channel (PDCCH) transmitted by a base station (eNodeB or eNB). The scheduling information can be called an UL grant. In LTE Release 8, only one Downlink Control Information (DCI) format, i.e. DCI format 0, is defined for the UL grant. In order to check the channel state of the downlink carrier on which the PDCCH is transmitted, the eNB requests the UE for aperiodic Channel State Information (CSI) with a 1-bit CSI request field of DCI format 0. When the signal of DCI format 0 is received, the UE analyzes the CSI request field contained in the received signal, measures channel state in the subframe in which the signal is received, and feeds back the measured aperiodic CSI of the DL CC 100 to the eNB. The aperiodic CSI is multiplexed with the data to be transmitted by the UE on the PUSCH. Although the aperiodic CSI is multiplexed with the data to be transmitted by the UE on the PUSCH, it is simply referred to as "transmits aperiodic CSI" herein.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first uplink data message and the 2second uplink data message are transmitted over a physical uplink shared channel, to provide the ability for optimizing power control across a shared uplink channel (which is used by multiple users to stay within power limits).
Allowable Subject Matter
Claims 6-7, 14-15, 22-23 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs not found in at least the prior art of record, either alone or in combination.
1Claims 6, 14, 22 and 29:  wherein the power allocation for the second 2transmission occasion is based at least in part on a bandwidth of the physical uplink shared 3channel, a nominal power offset for the physical uplink shared channel, and a summation of 4the first TPC command and the second TPC command.  

1Claims 7, 15, 23 and 30: further comprising: 
   	2receiving, from the base station, a third TPC command within a threshold 3duration of the second transmission occasion; and 
4refraining from applying the third TPC command for the second transmission 5occasion based at least in part on receiving the third TPC command within the threshold 6duration of the second transmission occasion.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414